DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 03/31/2021 and 05/28/2020 have been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 15-17, the claim elements:
“an input unit for obtaining”
“an embedding unit for obtaining”
“a determining unit for selecting”
“an arrangement state update unit for updating”
“the feature map generating unit generates”
“the feature map vectorization unit inputs”
“the determining unit inputs”
“the arrangement result evaluating unit generates”
“the learning unit updates”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 15-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
paragraph 127 discloses “each step of the object arrangement determining method may be implemented with one or more instructions executed by a processor of a computing device”
paragraph 149 discloses “As shown in FIG. 17, the computing device 1500 may include one or more processors 1510, a bus 1550, a communication interface 1570, a memory 1530, which loads a computer program 1591 executed by the processors 1510, and a storage 1590 for storing the computer program 1591.”
paragraph 150 discloses “The processor 1510 controls overall operations of each component of the computing device 1500. The processor 1510 may be configured to include at least one of a Central Processing Unit (CPU), a Micro Processor Unit (MPU), a Micro Controller Unit (MCU), a Graphics Processing Unit (GPU), or any type of processor well known in the art. Further, the processor 1510 may perform calculations on at least one application or program for executing a method/operation according to various embodiments of the present disclosure. The computing device 1500 may have one or more processors.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (“Solving a New 3D Bin Packing Problem with Deep Reinforcement Learning Method”).

Consider claim 1, Hu discloses a method of embedding a vector representing an arrangement state of objects in a 3D space, the method comprising:  (section 3: 3D Bin Packing Problem BPP)
dividing a target space into M.x.N subspaces extending from a first surface among planes forming the target space having a cuboid shape; (section 3.1; designing the bin with least surface area that could pack all the items…given a set of cuboid-shaped items)







(section 3.1; orientation of items; also see the mathematical formula in section 3.1:  

    PNG
    media_image1.png
    369
    375
    media_image1.png
    Greyscale

inputting data representing the feature of each of the subspaces into an artificial neural network; and (figure 1; architecture of neural network)
obtaining, from the artificial neural network, an embedding vector representing an arrangement state of an object in the target space. (section 3.2; “Architecture of the network”, 2nd column, 2nd paragraph; The input to this network is a sequence of size data (length, width and height) of items to be packed, and the output of this network is another sequence which represents the order we pack those items. The network consists two RNNs: an encoder network and a decoder network. At each step of encoder network, the size data (length, width and height) of one item are embedded and given as input to the LSTM cell and the cell output is collected. After the final step of the encoder network, the cell state and outputs are given to the decoder network. At each step of decoder network, one of the outputs of encoder network is selected as the input of the next step.)

Consider claim 2, Hu discloses the claimed invention wherein dividing the target space into M x N subspaces extending from the first surface comprises, dividing the first plane into MxN subplanes; and identifying each space between an opposing surface of the first surface and the MxN subplanes as MxN subspaces extending from the first surface.  (section 3.2; We design a heuristic algorithm to choose the sequence, orientation and empty maximal space. When putting an item, the algorithm will go over all empty maximal spaces and 6 orientations for this item and choose the empty maximal space and orientation that yields least surface area. After that, we will go over all the remaining items and identify one that will yield least waste space.)

Consider claim 3, Hu discloses the claimed invention wherein the first surface is a bottom surface of the target space, and wherein a feature representing an object arrangement state in the subspace represents an occupancy state of each of the subspaces.  (see table 1, decision variables, for example, length/width/height, coordinates of an item, item is left/under/back and orientation)

Consider claim 4, Hu discloses the claimed invention wherein the occupancy state of each of the subspaces includes the number of spaces not occupied with the object in each of the subspaces.  (for example, see algorithm 2 and algorithm 3; read as empty maximal space)

    PNG
    media_image2.png
    418
    350
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    418
    348
    media_image3.png
    Greyscale

Consider claim 5, Hu discloses the claimed invention wherein the occupancy state of each of the subspaces includes at least one of a size of space occupied with the object in each of the subspaces, a size of space not occupied with the object in each of the subspaces, a ratio of the space not occupied with the object compared to the space occupied with the object, a height of a top surface of the object arranged in each of the subspaces, and a size of space above a top surface of the object arranged in each of the subspaces.  (see table 1; variable L, W, H)

Consider claim 6, Hu discloses the claimed invention wherein the first surface is a bottom surface of the target space, (table 1, item is under) and wherein a feature representing an object arrangement state in the subspace includes at least one of a weight of the object arranged (section 3.2, page 4; algorithms can make weight adjustments)

Consider claim 7, Hu discloses the claimed invention wherein the first surface is a bottom surface of the target space, (table 1) and wherein a feature representing an object arrangement state in the subspace includes a difference between a height of a top surface of the object arranged in each of the subspaces and a height of a top surface of the object arranged in an adjacent subspace of each of the subspaces. (for example, see algorithm 3, #6 to #10)

Consider claim 10, Hu discloses a method of arranging an object in a 3D space comprising: (section 3: 3D Bin Packing Problem BPP)
obtaining information on a target space and a plurality of objects to be arranged in the target space; (section 3.1; designing the bin with least surface area that could pack all the items…given a set of cuboid-shaped items)
calculating a feature representing an arrangement state of each of a plurality of subspaces constituting the target space from information on an arrangement state of objects existing in the target space; (section 3.1; orientation of items; also see the mathematical formula in section 3.1)
obtaining an arrangement state embedding vector of the target space based on data representing the feature of each of the plurality of subspaces; and (section 3.2; “Architecture of the network”, 2nd column, 2nd paragraph; The input to this network is a sequence of size data (length, width and height) of items to be packed, and the output of this network is another sequence which represents the order we pack those items. The network consists two RNNs: an encoder network and a decoder network. At each step of encoder network, the size data (length, width and height) of one item are embedded and given as input to the LSTM cell and the cell output is collected. After the final step of the encoder network, the cell state and outputs are given to the decoder network. At each step of decoder network, one of the outputs of encoder network is selected as the input of the next step.)
selecting, based on information on the target space, information on the plurality of objects and the embedding vector, a first object to be arranged in the target space among the plurality of objects and determining a position where the first object will be arranged in the target space.  (section 3.2; When putting an item, the algorithm will go over all empty maximal spaces and 6 orientations for this item and choose the empty maximal space and orientation that yields least surface area.)

Consider claim 11, Hu discloses the claimed invention wherein information on the target space and the plurality of objects includes information on a size of the target space and information on a size of each of the plurality of objects.  (table 1)

Consider claim 12, Hu discloses the claimed invention wherein information on the target space and the plurality of objects further includes information on a weight that can be supported by a bottom surface of the target space and information on a weight of each of the plurality of objects.  (section 3.2, page 4; algorithms can make weight adjustments)

Consider claim 13, Hu discloses the claimed invention wherein obtaining the embedding vector comprises, inputting data representing the feature of each of the subspaces into a first (figure 1; first RNN encoder network)

Consider claim 14, Hu discloses the claimed invention wherein selecting a first object to be arranged in the target space among the plurality of objects and determining a position where the first object will be arranged in the target space comprises inputting information on the plurality of objects and the embedding vector into a second artificial neural network.  (figure 1; network consists of two RNNs, encoder network and decoder network)

Consider claim 15, Hu discloses an apparatus for determining an arrangement of an object in a 3D space comprising: 
an input unit for obtaining information on a target space and a plurality of objects to be arranged in the target space; (section 3.1; designing the bin with least surface area that could pack all the items…given a set of cuboid-shaped items)
an embedding unit for obtaining an arrangement state embedding vector of the target space from information on arrangement state of objects existing in the target space; (section 3.2; “Architecture of the network”, 2nd column, 2nd paragraph; The input to this network is a sequence of size data (length, width and height) of items to be packed, and the output of this network is another sequence which represents the order we pack those items. The network consists two RNNs: an encoder network and a decoder network. At each step of encoder network, the size data (length, width and height) of one item are embedded and given as input to the LSTM cell and the cell output is collected. After the final step of the encoder network, the cell state and outputs are given to the decoder network. At each step of decoder network, one of the outputs of encoder network is selected as the input of the next step.)
a determining unit for selecting a first object to be arranged in the target space among the plurality of objects and determining a position where the first object will be arranged in the target space based on information on the target space, information on the plurality of objects and the embedding vector; and (section 3.2; When putting an item, the algorithm will go over all empty maximal spaces and 6 orientations for this item and choose the empty maximal space and orientation that yields least surface area.)
an arrangement state update unit for updating information on an arrangement state of objects existing in the target space.  (see Baseline iteration: memory replay; in each step, the baseline value is updated where the surface area is calculated at each step)

Consider claim 16, Hu discloses the claimed invention wherein the embedding unit includes a feature map generating unit and a feature map vectorization unit, wherein the feature map generating unit generates a feature map representing a feature representing an object arrangement state in the subspace for each of the plurality of subspaces, into which the target space is divided, (see table 1, decision variables, for example, length/width/height, coordinates of an item, item is left/under/back and orientation) wherein the feature map vectorization unit inputs the feature map into a first artificial neural network and obtains the embedding vector from the first artificial neural network, and (figure 1; network consists of two RNNs, encoder network and decoder network) wherein the determining unit inputs information on the plurality of objects and the embedding vector into a second artificial neural network and obtains a position where the first object will be arranged from the second artificial (section 3.2; When putting an item, the algorithm will go over all empty maximal spaces and 6 orientations for this item and choose the empty maximal space and orientation that yields least surface area.)

Consider claim 17, Hu discloses the claimed invention wherein an arrangement result evaluating unit and learning unit, wherein the arrangement result evaluating unit generates an evaluation result for a result that the plurality of objects are arranged in the target space, and wherein the learning unit updates (see Baseline iteration: memory replay; in each step, the baseline value is updated where the surface area is calculated at each step) parameters of the first artificial neural network and the second artificial neural network based on the evaluation result.  (see Policy-based reinforcement learning method; evaluate the sequence; also see algorithm 3, #6 to #10)

Consider claim 20, Hu discloses the claimed invention wherein the evaluation result includes a pattern made by the plurality of objects arranged in the target space.  (section 3.2; the sequence in which the items are packed into the bins)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lakshminarayanan (US 2015/0130592 A1).

claim 18, Hu discloses the claimed invention except for wherein the evaluation result includes whether an identifier for each of the objects displayed on a part of a surface of each of the plurality of objects is visible.
In related art, Lakshminarayanan discloses an evaluation result includes whether an identifier for each of the objects displayed on a part of a surface of each of the plurality of objects is visible.  (paragraphs 21-22;  Identifying the current package could include obtaining an identifier of the current package. The identifier could take the form of (or include) an encoded identifier provided by an identification (ID) tag such as a barcode, a QR code, a radio-frequency identification tag, a near field communication (NFC) tag, a proximity card, any other ID tag, or any combination of these, as just a few examples. The ID tag could be located on a surface of the package)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lakshminarayanan into the teachings of Hu to effectively obtain identifiers of packages.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Chien (US 2003/0110102 A1).

Consider claim 19, Hu discloses the claimed invention except for wherein the evaluation result includes a position of a center of gravity of the target space filled with the plurality of objects.
In related art, Chien discloses the evaluation result includes a position of a center of gravity of the target space filled with the plurality of objects.  (paragraph 65; The present invention discloses an arrangement method considering the gravity center of the storage space and combining the available space)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chien into the teachings of Hu for effective goods arrangement and placing good into a storage space.


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Kundu (“Deep-Pack: A Vision-Based 2D Online Bin Packing Algorithm with Deep Reinforcement Learning”)  is relevant prior art not applied in the rejection(s) above.  Kundu discloses a 2D bin packing where the objective is to place an incoming object in a way so as to maximize the overall packing density inside the bin.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665